   Chester H. Adams, #3009
 1 Sparks City Attorney
   cadams@cityofsparks.us
 2 Wesley K. Duncan, #12362
   Assistant City Attorney
 3 wduncan@cityofsparks.us
   P.O. Box 857
 4 Sparks, Nevada 89432-0857
   Tel: (775) 353-2324
 5
   John T. McLandrich, OH Bar #0021494
 6 jmclandrich@mrrlaw.com
   Cara M. Wright, OH Bar #0084583
 7 cwright@mrrlaw.com
   Mazanec, Raskin & Ryder Co., LPA
 8 100 Franklin’s Row
   34305 Solon Road
 9 Cleveland, OH 44139
   Tel: (440) 248-7906
10
   Attorneys for Defendants
11

12                                 UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14    SUSAN LYNN CLOPP and PARIS FRIDGE
      as Co-Administrators of the ESTATE OF                   Case No. 3:20-CV-00465-MMD-WGC
15    MICIAH WILLIAM LEE,
                                                              ORDER GRANTING
16                   Plaintiff,                               JOHN T. MCLANDRICH, CARA M.
                                                              WRIGHT AND MAZANEC,
17           vs.                                              RASKIN & RYDER CO., L.P.A.’S
                                                              MOTION TO WITHDRAW AS
18    CITY OF SPARKS, ERIC DEJESUS, RYAN                      COUNSEL FOR DEFENDANTS
      PATTERSON, JAMES HAMMERSTONE,
19    JAMES AHDUNKO, and DOES 1-10
20                   Defendants.
21
            Now come John T. McLandrich, Cara M. Wright, and the law firm or Mazanec, Raskin &
22

23 Ryder Co., L.P.A., attorneys for Defendants City of Sparks, Eric Dejesus, Ryan Patterson, James

24 Hammerstone and James Ahdunko, and hereby move this Honorable Court for an Order allowing

25 them to withdraw as counsel of record for Defendants herein.

26
            As grounds for this motion, counsel states that the insurer for the Defendants has choosen to
27
     allow David Smith, formerly of our office to retain this file upon his leaving our firm. Therefore,
28
     Mazanec, Raskin & Ryder Co. LPA and its attorneys have been asked by the insurer to withdraw.
     The defendants are aware of this decision of the carrier and are in accord with our withdrawal.
 1

 2          David M. Smith, Chester H. Adams and Wesley K. Duncan of the City of Sparks, will remain

 3 as counsel for said Defendants.

 4          The undersigned counsel, John T. McLandrich, Cara M. Wright and Mazanec Raskin &
 5
     Ryder Co. LPA, seek leave of this Court to withdraw as counsel of record for Defendants City of
 6
     Sparks, Eric Dejesus, Ryan Patterson, James Hammerstone and James Ahdunko, herein.
 7

 8          Respectfully submitted this 12th day of July, 2021.

 9                                                By:
                                                  /s/ John T. McLandrich
10                                                JOHN T. MCLANDRICH (0021494)
                                                  CARA M. WRIGHT (0084583)
11                                                100 Franklin’s Row
                                                  34305 Solon Road
12                                                Cleveland, OH 44139
13                                                /s/ Chester H. Adams
                                                  CHESTER H. ADAMS (SNB 3009)
14                                                WESLEY K. DUNCAN (SBN 12362)
                                                  P.O. Box 857
15                                                Sparks, NV 89431-0857
16

17                                                Counsel for Defendants City of Sparks, Eric Dejesus,
                                                  Ryan Patterson, James Hammerstone and James
18                                                Ahdunko

19
     IT IS SO ORDERED.
20
     DATED: July 14, 2021.
21

22                                         _________________________________________
                                           U.S. MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      2
